J-A26005-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P 65.37

IN RE: MARK A. PLUBELL IN THE SUPERIOR COURT OF

PENNSYLVANIA

APPEAL OF: MARK A. PLUBELL NO. 157 WDA 2016

Appeal from the Order January 11, 2016
In the Court of Common Pleas of Clearfield County
Civil Division at No(s): 2015-19-MD

BEFORE: BENDER, P.J.E., RANSOM, J., and MUSMANNO, J.:
JUDGMENT ORDER BY BENDER, P.J.E.: FILED OCTOBER 24, 2016

Appe||ant, Marl< A. Plubell, appeals from the January 11, 2016 order
that dismissed his “Petition for Removal of Disabi|ity to Possess Firearms."
After review, we vacate that order and remand for further proceedings.

Briefly, in 1996, Appe||ant was involuntarily committed under 50 P.S. §
7302 of the Mental Health Procedures Act. Consequently, he is precluded
from possessing a firearm under 18 Pa.C.S. § 6105(c)(4). On August 18,
2015, Appe||ant filed a “Petition for Removal of Disabi|ity to Possess
Firearms," arguing, inter alia, that the court must expunge his involuntary
commitment record because the evidence was insufficient to support that
commitment. See 18 Pa.C.S. § 6111.1(g)(2) (“A person who is involuntarily
committed pursuant to section 302 of the Mental Health Procedures Act may

petition the court to review the sufficiency of the evidence upon which the

J-A26005-16

involuntary commitment was based.").1 After a hearing, the court issued an
order denying Appe||ant's petition. This timely appeal followed.

Herein, Appe||ant reiterates his claim that the evidence was insufficient
to support his involuntary commitment. See Appe||ant's Brief at 6-9. The
Commonwealth, as the appellee, concedes that the evidence was inadequate
to support Appe||ant's commitment. See Commonwealth's Brief at 6-9. In
sum, both parties maintain that there was no evidence to demonstrate that
Appe||ant threatened to commit suicide, or that he acted in furtherance of a
threat to commit suicide, so as to support his involuntary commitment.
After reviewing the record, we agree with Appe||ant and the Commonwealth.
Accordingly, we vacate the court's order and remand for the court to enter
an order expunging Appe||ant's 7302 involuntary commitment from his
record.

Order vacated. Case remanded for further proceedings. Jurisdiction

relinquished.

 

1 This statute was recently declared unconstitutional in Leach v.

Commonwealth, 141 A.3d 426 (Pa. June 20, 2016) (holding that 18 Pa.S.
6111.1 violates the ‘single subject rule' of Article III, Section 3 of the
Pennsylvania Constitution). However, section 6111.1 was in effect when
Appe||ant filed his petition for review of the sufficiency of the evidence to
sustain his involuntary commitment.

J-A26005-16

Judgment Entered.

 

J seph D. Seletyn, Es .
Prothonotary

Date: 101 2412016